PER CURIAM:
This claim was submitted for decision based upon the allegations in the Notice of Claim and the respondent’s Answer.
Claimant seeks $1,519.25 plus interest for database computer programming and computer software. The invoice for the computer service software was not processed for payment in the proper fiscal year; therefore, the claimant has not been paid. The respondent admits the validity and amount of the claim and states that there were sufficient funds expired in the appropriate fiscal year with which the claim could have been paid. The respondent denies interest claimed by the claimant. The Court is of the opinion to deny the interest based upon West Virginia Code § 14-2-12.
In view of the foregoing, the Court makes an award in the amount of $1,519.25.
Award of $1,519.25.
Judge Webb did not participate in the hearing or decision of this claim.